 
Exhibit  10.6.1
 
FORM OF OPTION COMMITMENT
 
Notice is hereby given that, effective this · day of ·, 200· (the “Effective
Date”) Storm Cat Energy Corporation (the “Company”) has granted to · (the
“Service Provider”), an Option to acquire · Common Shares (“Optioned’ Shares”)
up to 5:00 p.m. Vancouver Time on the · day of ·, 200· (the “Expiry Date”) at an
Exercise Price of CDN$· per share.
 
At the date of grant of the Option, the [Company’s Common Shares are listed for
trading on the TSX Venture and the Company is classified as a Tier · Issuer /
Company’s Common Shares are listed for trading on the TSX].
 
Optioned Shares will vest and may be exercised as follows:
 
 
·       in accordance with the vesting provisions set out in Schedule B of the
Plan

 
or
 
 
·       as follows:  ·

 
The grant of the Option evidenced hereby is made subject to the terms and
conditions of the Company’s Amended & Restated Share Option Plan (the “Plan”)
dated for reference June 27, 2006, the terms and conditions of which are hereby
incorporated herein. The Company will provide you with a copy of the Plan upon
your request.
 
To exercise your Option, deliver a written notice specifying the number of
Optioned Shares you wish to acquire, together with cash or a certified cheque
payable to the Company for the aggregate Exercise Price, to the Company. A
certificate for the Optioned Shares so acquired will be issued by the Company’s
transfer agent as soon as practicable thereafter and will bear a minimum four
month non-transferability legend from the date of this Option Commitment. [Tier
1 Issuers on the TSX Venture and companies listed on the TSX may grant stock
options without a hold period, provided the exercise price of the options has
been set at or above the market price of the Company’s shares on such stock
exchange rather than below.]
 
The Company and the Service Provider represent that the Service Provider under
the terms and conditions of the Plan is a bona fide [EMPLOYEE/
CONSULTANT/MANAGEMENT COMPANY EMPLOYEE] · of the Company, entitled to receive
Options under Exchange Policies (as such term is defined in the Plan).
 
STORM CAT ENERGY CORPORATION
 

   
Authorized Signatory

 